DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on December 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                                            Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 9 and Claim 13 define a program embodying functional descriptive material.  However, the claims do not define a computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium  can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  

               Claims 9 and 13 are directed to a program claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory. If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception units configured to…” in claim 1, “control unit configured to…” in claim 1, “reception units detects…, “ control unit corrects…” in claim 2, “signal processing units that execute…”, “ processing unit that executes…” in claim 3,  “ reception units detects…”, “ control unit corrects…” in claim 4, “ reception units detects ..” , “ control unit corrects…” in claim 5,  “..acquisition unit that executes…” ,  control unit corrects…” in claim 6,  “ control unit receives…” in claim 7, “ transmission units 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Sugioka et al.   (US Pub. No.: US 2012/0120289 A1).
	Regarding claim 1, Sugioka et al. discloses a reception device (Para 63; transmission system 1 includes an image sensor 11 and a DSP 12) comprising: 
         a plurality of reception units  ( Fig 2; Para 74; reception block 31-1 and reception block 31-2) configured to execute processing for receiving data streams that have same data structures and are transmitted from a plurality of transmission units  ( Para 71- 72; transmission block 22-1 and 22-2; wherein the imaging block 21 outputs pixel data, which configure an image of one frame obtained by carrying out imaging, one by one pixel data in parallel to the transmission sections 22-1 and 22-2. For example, the imaging block 21 outputs data of pixels in an odd-numbered line to the transmission block 22-1 and outputs data of pixels in an even-numbered line to the transmission block 22-2.  ) included in a transmission device (Para 70; image sensor 11 includes an imaging block 21 and two transmission sections 22-1 and 2201) by using a plurality of lanes in parallel as processing of a first layer (Para 71-74; the reception block 31-1 of the DSP 12 receives pixel data transmitted thereto from the transmission block 22-1 through the four lanes and outputs the pixel data in order to the image processing block 32. Also the reception block 31-2 similarly receives pixel data transmitted thereto from the transmission block 22-2 through the four lanes and outputs the pixel data in order to 
      and a control unit (Para6,  219; Fig. 5; central processing units;  skew correction unit 116) configured to correct a difference between timings of corresponding pieces of data in communication links realized by each pair of the one transmission unit and the one reception unit ( Para 210; 226-236; Fig. 5; Fig. 25;  correction of displacement in reception timing of data received by the lanes of the reception block 31. ) .
	Regarding claim 2, Sugioka et al. discloses the reception device according to claim 1, wherein each of the plurality of reception units detects known information from the received data stream (Para 226-239; transmission of Sync Code, Sync Code, . . . , Idle Code, Deskew Code, Idle Code, . . . Idle Code, Deskew Code is carried out through each of the lanes Lane0 to Lane7, and the controlling codes are received by the reception block 31. The reception timings of the same controlling code are different among the different lanes, and Data Skew is exhibited between different lanes), and the control unit corrects the difference between the timings on a basis of a detection timing  of the known information by each of the reception units (  Para 231-234;  the skew correction unit 116 detects Deskew Code C1 which is the first Deskew Code and corrects the timing of the front of Deskew Code C1 so as to coincide with time t1 represented by information supplied thereto from the PHY-RX state controlling section 

	Regarding claim 3, Sugioka et al. discloses the reception device according to claim 2, wherein each of the plurality of reception units includes signal processing units that execute the processing of the first layer in parallel as many as the number of lanes  (Para 74; Fig.2; wherein The reception block 31-1 of the DSP 12 receives pixel data transmitted thereto from the transmission block 22-1 through the four lanes and outputs the pixel data in order to the image processing block 32; similarly 31-2 process multiple lanes of data and output one lane of pixel data to image processing block 32 ) and includes a processing unit that executes the processing of the second layer (Para 75; the image processing block 32 produces an image of one frame based on pixel data supplied thereto from the reception block 31-1 and pixel data supplied thereto from the reception block 31-2 and carries out various image processes using the produced image. ) .

	Regarding claim 5, Sugioka et al. discloses the reception device according to claim 3, wherein each of the plurality of reception units detects payload data configuring the packet by the processing unit as the known information ( Para 96-98; 149, 206; payload data allocated to different lanes) , and the control unit corrects the difference between the timings by matching output timings of the payload data by the respective processing units (  Para 283-290; the skew correction unit 116 detects Deskew Code and corrects Data Skew between the lanes such that the timing of Deskew Code is adjusted to the timing represented by the information supplied from the PHY-RX state controlling section 101. For the payload data which are made an object of the Byte to Pixel conversion, error correction using the parity is carried out suitably by the payload error correction section 124.) .
		Regarding claim 7, Sugioka et al. discloses the reception device according to claim 3, wherein the control unit receives data output from the plurality of reception units and matches output timing of the received data to outside so as to correct the difference between the timings ( Para 210-214, 227-236;  the skew correction unit 116 adjusts the timing of Deskew Code to a timing represented by information supplied thereto from the PHY-RX state controlling section 101 to correct Data Skew between the lanes. From the PHY-RX state controlling section 101, information representative of the latest timing from among timings of Deskew Code detected by the signal processing sections 102-0 to 102-N is supplied.) . 

      Regarding claim 9, the subject matter disclosed in claim 8 is similar to the subject matter disclosed in claim 1; therefore, claim 8 is rejected for the same reason as set forth in claim 1 (Sugioka et al.;  Para 323; central processing unit and RAM 302 ) .
	Regarding claim 10, Sugioka et al. discloses a transmission device (Para 63; transmission system 1 includes an image sensor 11 and a DSP 12) comprising: 
         a plurality of transmission units  (Para 71- 72; transmission block 22-1 and 22-2; wherein the imaging block 21 outputs pixel data, which configure an image of one frame obtained by carrying out imaging, one by one pixel data in parallel to the transmission sections 22-1 and 22-2. For example, the imaging block 21 outputs data of pixels in an odd-numbered line to the transmission block 22-1 and outputs data of pixels in an even-numbered line to the transmission block 22-2.  ) configured to execute processing including generation of a packet that stores data to be transmitted and processing for distributing the generated packet into a plurality of lanes as processing of a first layer and execute processing for transmitting data streams having same data structures including the distributed packet to a reception device ( Para 63; transmission system 1 includes an image sensor 11 and a DSP 12) including a plurality of reception units ( Fig 2; Para 74; reception block 31-1 and reception block 31-2) by using the plurality of lanes in parallel as processing of a second layer (Figs. 1-3; Para 71-75; wherein the image processing block 32 produces an image of one frame based on pixel data supplied   ); and
a control unit (Para 6, 219; Fig. 5; CPUs (central processing units); skew correction unit 116) configured to correct a difference between timings of corresponding pieces of data in respective communication links realized by each pair of the one transmission unit and the one reception unit (Para 210; 226-236; Fig. 5; Fig. 25; correction of displacement in reception timing of data received by the lanes of the reception block 31.) .
	Regarding claim 11, Sugioka et al. discloses the transmission device according to claim 10, wherein each of the plurality of transmission units includes signal processing units that execute the processing of the second layer in parallel as many as the number of lanes (Fig. 2; Para 194; transmission block 22 includes signal processing sections 83-0 to 83-n ) , and the control unit corrects the difference between the timings by matching timings of insertion of control codes into the data streams by the respective signal processing units (Para 231-234;  the skew correction unit 116 detects Deskew Code C1 which is the first Deskew Code and corrects the timing of the front of Deskew Code C1 so as to coincide with time t1 represented by information supplied thereto from the PHY-RX state controlling section 101. From the PHY-RX state controlling section 101, information on the time t1 at which Deskew Code C1 is detected in regard to Lane7 which exhibits the latest timing from among the timings at which Deskew Code C1 is detected in regard to the lanes Lane0 to Lane7 is supplied. Further, the skew correction unit 116 detects Deskew Code C2 which is the second Deskew Code and corrects the timing of the front of Deskew Code C2 so as to coincide with time t2 
     Regarding claim 12, the subject matter disclosed in claim 12 is similar to the subject matter disclosed in claim 1; therefore, claim 12 is rejected for the same reason as set forth in claim 1.
      Regarding claim 13, the subject matter disclosed in claim 13 is similar to the subject matter disclosed in claim 1; therefore, claim 13 is rejected for the same reason as set forth in claim 1 (Sugioka et al.;  Para 323; central processing unit and RAM 302 ) .
	Regarding claim 14, Sugioka et al. discloses a transmission and reception system (Para 63; transmission system 1 includes an image sensor 11 and a DSP 12)  comprising: 
 a transmission device ( Fig. 2; Para 70;  the image sensor 11 of the transmission system 1 includes an imaging block 21 and two transmission sections 22-1 and 22-2 )  including:
a plurality of transmission units (Para 71- 72; transmission block 22-1 and 22-2; wherein the imaging block 21 outputs pixel data, which configure an image of one frame obtained by carrying out imaging, one by one pixel data in parallel to the transmission sections 22-1 and 22-2. For example, the imaging block 21 outputs data of pixels in an odd-numbered Para 71-74; the reception block 31-1 of the DSP 12 receives pixel data transmitted thereto from the transmission block 22-1 through the four lanes and outputs the pixel data in order to the image processing block 32. Also the reception block 31-2 similarly receives pixel data transmitted thereto from the transmission block 22-2 through the four lanes and outputs the pixel data in order to the image processing block 32) and executes processing for transmitting data streams having same data structures including the distributed packet by using the plurality of lanes in parallel as processing of a second layer (Figs. 1-3; Para 71-75; wherein the image processing block 32 produces an image of one frame based on pixel data supplied thereto from the reception block 31-1 and pixel data supplied thereto from the reception block 31-2 and carries out various image processes using the produced image. ) ; and
a reception device  ( Fig 2; Para 70- 74;  DSP 12; reception block 31-1 and reception block 31-2) including:
a plurality of reception units (Fig 2; Para 74; reception block 31-1 and reception block 31-2)  that executes processing for receiving data streams that are transmitted from a plurality of the transmission units by using a plurality of lanes in parallel as the processing of the second layer and executes processing for integrating the received data streams into a single system data  (Figs. 1-3; Para 71-75; wherein the image 
a control unit (Para 6, 219; Fig. 5; CPUs (central processing units); skew correction unit 116) that corrects a difference between timings of corresponding pieces of data in respective communication links realized by each pair of the one transmission unit and the one reception unit (Para 210; 226-236; Fig. 5; Fig. 25; correction of displacement in reception timing of data received by the lanes of the reception block 31.).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   none of the prior art discloses “ each of the plurality of reception units further includes an acquisition unit that executes processing for acquiring payload data configuring the packet output from the processing unit as processing of a third layer and detects the payload data configuring the packet as  the known information by the acquisition unit, and the control unit corrects the difference between the timings by matching output timings of the payload data of the respective acquisition units to an external information processing unit” in combination of other limitation in its base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/Primary Examiner, Art Unit 2696